DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-28 in the reply filed on 2/02/2021 is acknowledged.
Claims 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/02/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “500” has been used to designate both “Composite sidewall” in [0047] and “Catheter” in [0047].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
650B.
522B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
436 in Figure 2A.
536a in Figure 3.
536b in Figure 3.
522C in Figure 3.
α in Figure 1B.
452 in Figure 2A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0012] 4th line – “an medical electrical lead” should be written as “a medical electrical lead”.
[0014] 1st line – “a kit may include a catheter may include” should be written as “a kite may include a catheter comprising”.
[0015] 6th line – “receive an medical electrical lead” should be written as “receive a medical electrical lead”.
[0015] 3rd line from bottom of paragraph – “advancing an medical electrical lead” should be written as “a medical electrical lead”.
[0040] 2nd line – “preformed curve segment 430 distal articulating segment” should be written as “preformed curve segment 430 distal to the articulating segment”.
[0044] 3rd line – “428 distal articulating segment” should be written as “428 distal to the articulating segment”.
[0047] last line on page 13 – “first length and the second length at substantially similar.” should be written as “first length and the second length are substantially similar”.
[0059] 4th line – “receive an medical electrical lead” should be written as “receive a medical electrical lead”.
[0059] last line – “curve segment 430 distal articulating segment 426” should be written as “curve segment 430 distal to the articulating segment 426”.
[0069] 2nd line – “location, advancing medical electrical lead” should be written as “location, advancing the medical electrical lead”.
Appropriate correction is required.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, 4th line – “receive an medical electrical” should be written as “receive a medical electrical”.
Claim 5, line 1 – “catheter of claims 2” should be written as “catheter of claim 2” as the examiner believes this was a typographical error when writing the word claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16-17, 18, and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 16, the limitation “wherein the at least one radiopaque marker comprises: a first radiopaque marker on the articulating segment” is unclear because it relies from the limitation “at least one radiopaque marker” from claim 1, line 14 and the limitation “wherein the at least one radiopaque marker is on the second curve” from claim 1, last two lines. Due to the dependency from the claim limitations in claim 1, the limitation “wherein the at least one radiopaque marker comprises: a first radiopaque marker on the articulating segment” is confusing because the at least one radiopaque marker must be on the second curve which is not where the articulating segment is located.
With regards to claim 18, claim 18 recites the limitation "the medical electrical lead" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The limitation 
With regards to claim 25, claim 25 recites the limitation "along the length of the articulating segment" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The limitation “along the length of the articulating segment” will be interpreted as “along a second length of the articulating segment” for the purposes of examination.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-13, 19-20, 22-24, and 27-28 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Williams et al. (US 2012/0232563; Williams herein).
With regards to claim 1, William discloses a catheter (Fig. 3A, #200) comprising:
 	a handle assembly (See examiner annotated Fig 3A below) having a control member (Fig. 3A, #361); 
an elongate body (Fig. 3A,  #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the elongate body (Fig. 3A, #20), the lumen (Fig. 3B, #25) configured to receive a medical 
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A) and extending along a longitudinal axis; and 
a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and 
a preformed curve segment (Fig. 3A, #275) distal (See Figure 3A and the location of #275 distal to #33) the articulating segment (Fig. 3A, #33);
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored ([0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); and
at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331 see [0019] “anchoring member 331…doubles as a radiopaque marker band” and [0020] “tip 213 may include a radiopaque filler…in order to function as a marker band”),
wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and
 wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A), wherein the at least one radiopaque marker (Fig. 3B, #331) is positioned on the second 

    PNG
    media_image1.png
    261
    675
    media_image1.png
    Greyscale

With regards to claim 2, Williams discloses the claimed invention of claim 1, and William further discloses that the catheter (Fig. 3A, #200) further comprises at least one electrode array (Fig. 5A, #54) adjacent to the distal end (Fig. 5A, #210).
With regards to claim 5, Williams discloses the claimed invention of claim 2, and Williams further discloses that the at least one electrode array (Fig. 5A, #54) comprises a first electrode (See examiner annotated Fig. 5A below) and a second electrode (See examiner annotated Fig. 5A below), wherein the first and second electrodes are arranged at substantially the same longitudinal position ([0026] “electrodes 54 mounted onto distal terminal end 210”) with a gap (See examiner annotated Fig. 5A below) transverse to the longitudinal axis between them.

    PNG
    media_image2.png
    248
    745
    media_image2.png
    Greyscale

With regards to claim 6, Williams discloses the claimed invention of claim 1, and Williams further discloses a length of the articulating segment (Fig. 3A, #33) defining the first curve (Fig. 2, #A30) within a range from about 5 centimeters (cm) to about 20 cm ([0019] “adjustable segment 230 extending distally…preferably over a length between approximately 10 centimeters and approximately 19 centimeters”.
With regards to claim 7, Williams discloses the claimed invention of claim 1, and Williams further discloses a length (See “S” in arc length equation below) of the preformed curve segment (Fig. 3A, #275) defining the second curve (Fig. 3c, #A75) is within a range from about 2 cm and about 5 cm. 
                        
                            S
                            =
                            2
                            π
                            r
                             
                            (
                            
                                
                                    θ
                                
                                
                                    360
                                    °
                                
                            
                            )
                        
                    
Where S= arc length, r = radius of curvature, and theta = central angle in radians
According to the information provided in claims 9 and 11, r = ~9 mm and theta = ~80°-~130° and inputting these variables into the equation above and solving results in a range of arc length between 1.25 cm - 2.04 cm. Therefore, Williams discloses a length within a range from about 2 cm and about 5 cm.
With regards to claim 9,  Williams discloses the claimed invention of claim 1, and Williams further discloses a radius (Fig. 3c, #R75) of the second curve (Fig. 3c, #A75) is within 
With regards to claim 10, Williams discloses the claimed invention of claim 1, and Williams further discloses an angle of the first curve (Fig. 2, #A30) is within a range from about 10 degrees and about 240 degrees ([0018] “an arc A30 of approximately 180 degrees”).
With regards to claim 11,  Williams discloses the claimed invention of claim 1, and Williams further disclose an angle of the second curve (Fig. 3c, #A75) is within a range from about 10 degrees and about 180 degrees ([0021] “an arc A75 that is greater than approximately 80 degrees and less than approximately 130 degrees”). 
With regards to claim 12, Williams discloses the claimed invention of claim 1, and Williams further discloses an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 10 degrees to about 80 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
With regards to claim 13, Williams discloses the claimed invention of claim 1, and Williams further discloses that the elongated body (Fig. 3A, #20) comprises a substantially straight portion (Figs. 2, #240) distal to the preformed curve segment (Fig. 2, #275) and including distal end (Fig. 2, #210 and [0018] “a substantially straight distal segment 240…which includes distal terminal end 210”), wherein a length of the substantially straight portion is between about 5 mm and about 9 mm (See [0025] “a length of substantially straight distal segment 240 is between approximately seven millimeters and approximately nine millimeters”). 


With regards to claim 19, Williams discloses a kit comprising:
a catheter (Fig. 2, #200) comprising:
 a handle assembly (See examiner annotated Fig. 3A above) having a control member (Fig. 3A, #361); 
an elongate body (Fig. 3A, #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the elongate body (Fig. 3A, #20), wherein the elongate body comprises: 
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above) and extending along a longitudinal axis; and
 a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and
a preformed curve segment (Fig. 3A, #275) distal (See the location of #275 distal to #33 in Figure 3A), the articulating segment (Fig. 3A, #33), 
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored (See [0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); and
 at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331 see [0019] “anchoring member 331…doubles as a radiopaque marker band” and [0020] “tip 213 may include a radiopaque filler…in order to function as a marker band”) positioned on the distal portion (Fig. 3A, #230, #275, #240), 

wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A); and
 an implantable element (See [0017] “an elongate implantable medical electrical lead”) for at least one of therapy delivery (See [0017] “an elongate implantable medical electrical lead, may be implanted….to stimulate His bundle”) or sensing that is sized for delivery (See [0017] “implantable medical electrical lead can be advanced distally…out through a distal opening of lumen 25”) through the lumen (Fig. 3B, #25) and out of the distal end (Fig. 3A, #210) of the elongate body (Fig. 3A, #20).
With regards to claim 20, Williams discloses the claimed invention of claim 19, and Williams further discloses the catheter (Fig. 3A, #200) further comprises at least one electrode array (Fig. 5A, #54) adjacent to the distal end (Fig. 5a, #210).
With regards to claim 22, Williams discloses the claimed invention of claim 19, and Williams further discloses an angle of the first curve (Fig. 2, #A30) is within a range from about 10 degrees and about 240 degrees ([0018] “an arc A30 of approximately 180 degrees”).
With regards to claim 23, Williams discloses the claimed invention of claim 19, and Williams further disclose an angle of the second curve (Fig. 3c, #A75) is within a range from 
With regards to claim 24, Williams discloses the claimed invention of claim 19, and Williams further discloses an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 10 degrees to about 80 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
With regards to claim 27, Williams discloses the claimed invention of claim 19, and Williams further discloses that the at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331) comprises:
A first radiopaque marker (Fig. 3B, #331) adjacent to the articulating segment (Fig. 3A, #33); and
A second radiopaque marker (Fig. 3A, #213) adjacent to the distal end (Fig. 3A, #210).
With regards to claim 28, Williams discloses the claimed invention of claim 19, and Williams further discloses that the at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331) comprises:
A first radiopaque marker (Fig. 3B, #331) adjacent to the articulating segment (Fig. 3A, #33); and
A second radiopaque marker (Fig. 3A, #213) adjacent to the preformed curve segment (Fig. 3A, #275).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0232563) in view of Westlund et al. (US 2005/0080470; herein Westlund).
With regards to claim 3, Williams discloses the claimed invention of claim 2, and Williams discloses that the at least one electrode array (Fig. 5a, #54) is mounted onto the distal terminal end (Fig. 5a, #210 and [0026]). However, Williams is silent about the at least one electrode array being positioned greater than about 1 millimeter from the distal end of the elongate body.
Westlund teaches an at least one electrode array (Fig. 5, #560 and #570) positioned greater than about 1 millimeter from a distal end (Fig. 5, #540) of an elongate body (See [0052] “A first electrode 560 and a second electrode 570 are illustrated within the first 5 mm of the distal end 540”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the location of the at least one electrode array of Williams such that the electrode array is located in a position greater than about 1 millimeter from the distal end of the elongate body as taught by Westlund. One of ordinary skill in the art would have been motivated to make this modification, because Williams is silent to the specific location of the electrode array.
With regards to claim 4, Williams discloses the claimed invention of claim 2, and Williams discloses that the at least one electrode array (Fig. 5a, #54) is mounted onto the distal terminal end (Fig. 5a, #210 and [0026]). However, Williams is silent to the fact that the at least one electrode array is positioned between about 1 millimeter and about 2 millimeters (mm) from the distal end of the elongate body.
Westlund teaches an at least one electrode array (Fig. 5, #560 and #570) positioned between about 1 millimeter and about 2 millimeters (mm) from a distal end (Fig. 5, #540) of an elongate body (See [0052] “A first electrode 560 and a second electrode 570 are illustrated within the first 5 mm of the distal end 540”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the location of the at least one electrode array of Williams such that the electrode array is located in a position between about 1 millimeter and about 2 millimeters from the distal end of the elongate body as taught by Westlund. One of ordinary skill in the art would have been motivated to make this modification, because Williams is silent to the specific location of the electrode array.

With regards to claim 21, Williams discloses the claimed invention of claim 20, and Williams discloses that the at least one electrode array (Fig. 5a, #54) is mounted onto the distal terminal end (Fig. 5a, #210 and [0026]). However, Williams is silent about the at least one electrode array being positioned greater than about 1 millimeter from the distal end of the elongate body.
Westlund teaches an at least one electrode array (Fig. 5, #560 and #570) positioned greater than about 1 millimeter from a distal end (Fig. 5, #540) of an elongate body (See [0052] 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the location of the at least one electrode array of Williams such that the electrode array is located in a position greater than about 1 millimeter from the distal end of the elongate body as taught by Westlund. One of ordinary skill in the art would have been motivated to make this modification, because Williams is silent to the specific location of the electrode array.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0232563) in view of Williams (US 7,647,124; Williams ‘124 herein).
With regards to claim 8, Williams discloses the claimed invention of claim 1, and Williams further discloses a radius of the first curve (Fig. 2, #A30) is approximately 40 millimeters (See [0018]). However, Williams fails to disclose that the radius of the first curve is within a range from about 5 mm to about 30 mm.
 However, Williams ‘124 teaches a radius (Fig. 5, #R41) of the first curve (Fig. 5, #41) is within a range of about 5 mm to about 30 mm (See Col. 5, lines 16-42 “first curve 41…having a radius R41…first curve radius R41 is between approximately 30 millimeters and approximately 50 millimeters”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the radius of the first curve of Williams to be within a range of 5 mm to about 30 mm as taught by Williams ‘124. One of ordinary skill in the art would .

Claims 14-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0232563) in view of Ward et al. (US 2015/0094735; Ward herein).
With regards to claims 14 and 15, Williams discloses the claimed invention of claim 1, but Williams fails to disclose that the articulating segment is defined by a composite sidewall comprising: 
a relatively soft section extending longitudinally along a first length of the articulating segment; and
 a relatively stiff section extending longitudinally along a second length of the articulating segment;
wherein a circumferential orientation of the relatively soft section and the relatively stiff section along the longitudinal axis is configured to cause the articulating segment to controllably bend in a first direction of the first curve in response to actuation of the pull wire via the control member.
However, Ward teaches an articulating segment (Fig. 3B, #234) is defined by a composite sidewall (See [0024] “Articulating segment 234…is defined by a composite sidewall”) comprising: 
a relatively soft section (Fig. 3B, #341) extending longitudinally along a first length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 
 a relatively stiff section (Fig. 3B, #342) extending longitudinally along a second length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”);
wherein a circumferential orientation (See Fig. 3B) of the relatively soft section (Fig. 3B, #341) and the relatively stiff section (Fig. 3B, #342) along the longitudinal axis is configured to cause the articulating segment (Fig. 3B, #234) to controllably bend in a first direction (Fig. 2A, #D1) of the first curve (Fig. 2A, curve illustrated by #236) in response to actuation of the pull wire via the control member (See claim 14 “when a single pull wire of the inner assembly of the tool is actuated, the composite sidewall causes the articulating segment of the deployment tube to bend in two directions” and [0024] “when the single pull wire 224 is actuated, via control member 211, the composite sidewall causes articulating segment 234 to bend in the first direction, per arrow D1 (Fig. 2A), and in a second direction, per arrow D2 (Fig. 3A) toward relatively soft section 341, which is more flexible, or provide less resistance to bending than relatively stiff section 342”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulating segment of Williams such that the articulating segment is defined by a composite sidewall comprising of a relatively soft section and relatively stiff section in a circumferential orientation extending along a first and second length of the articulating segment; wherein actuation of the pull wire via the control member causes a controllable bend in a first direction as taught by Ward. One of ordinary skill in the art 

With regards to claims 25 and 26, Williams discloses the claimed invention of claim 19, but Williams fails to disclose that the articulating segment is defined by a composite sidewall comprising: 
a relatively soft section extending longitudinally along a first length of the articulating segment; and
 a relatively stiff section extending longitudinally along a second length of the articulating segment;
wherein a circumferential orientation of the relatively soft section and the relatively stiff section along the longitudinal axis is configured to cause the articulating segment to controllably bend in a first direction of the first curve in response to actuation of the pull wire via the control member.
However, Ward teaches an articulating segment (Fig. 3B, #234) is defined by a composite sidewall (See [0024] “Articulating segment 234…is defined by a composite sidewall”) comprising: 
a relatively soft section (Fig. 3B, #341) extending longitudinally along a first length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”); and
 a relatively stiff section (Fig. 3B, #342) extending longitudinally along a second length of the articulating segment (See [0024] “the composite sidewall including a relatively soft 
wherein a circumferential orientation (See Fig. 3B) of the relatively soft section (Fig. 3B, #341) and the relatively stiff section (Fig. 3B, #342) along the longitudinal axis is configured to cause the articulating segment (Fig. 3B, #234) to controllably bend in a first direction (Fig. 2A, #D1) of the first curve (Fig. 2A, curve illustrated by #236) in response to actuation of the pull wire via the control member (See claim 14 “when a single pull wire of the inner assembly of the tool is actuated, the composite sidewall causes the articulating segment of the deployment tube to bend in two directions” and [0024] “when the single pull wire 224 is actuated, via control member 211, the composite sidewall causes articulating segment 234 to bend in the first direction, per arrow D1 (Fig. 2A), and in a second direction, per arrow D2 (Fig. 3A) toward relatively soft section 341, which is more flexible, or provide less resistance to bending than relatively stiff section 342”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulating segment of Williams such that the articulating segment is defined by a composite sidewall comprising of a relatively soft section and relatively stiff section in a circumferential orientation extending along a first and second length of the articulating segment; wherein actuation of the pull wire via the control member causes a controllable bend in a first direction as taught by Ward. One of ordinary skill in the art would have been motivated to make this modification, because bending may be useful to direct the distal-most portion of the deployment tube toward a target implant site (See [0005] of Ward).
 
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0232563) in view of Bonnette (US 2017/0354427; Bonnette herein).
With regards to claim 16, Williams discloses the claimed invention of claim 1, and Williams discloses wherein the at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331) comprises:
a second radiopaque marker (Fig. 3B, #331) distal to the articulating segment (Fig. 3A, #33).
However, Williams fails to disclose a first radiopaque marker on the articulating segment.
However, Bonnette teaches that it would be obvious to position one or more radiopaque markers at any point along the length of a catheter shaft (See [0058]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams to include a first radiopaque marker on the articulating segment as taught by Bonnette. One of ordinary skill in the art would have been motivated to make this modification, to yield the predictable result of visualizing the location of the catheter parts within the body via the locations of the radiopaque markers.
The catheter of Williams modified in view of the teachings of Bonnette will hereinafter be referred to as the catheter of Williams and Bonnette.
With regards to claim 17, 
With regards to claim 18, Williams discloses  a delivery catheter (Fig. 2, #200) comprising:
a handle assembly (See examiner annotated Fig. 3A above) having a control member (Fig. 3A, #361); 
an elongate body (Fig. 3A, #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #325) extending longitudinally within the elongate body (Fig. 3A, #20), the lumen (Fig. 3B, #325) configured to receive a medical electrical lead (See [0017]), wherein the elongate body (Fig. 3A, #20) comprises:
 a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above) and extending along a longitudinal axis; and
 a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and
 a preformed curve segment (Fig. 3A, #275) distal (See Figure 3A and the location of #275 distal to #33) the articulating segment (Fig. 3A, #275), 
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored ([0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); 
at least one electrode array (Fig. 5a, #54) configured to sense an electrical signal indicative of a His bundle of a heart of a patient ([0026] “surfaces of electrodes 54, 56 are oriented…for electrical sensing/mapping of the location of the His bundle”); 

wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment (Fig. 3A, #33) in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and 
wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A), and 
wherein an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 40 degrees to about 50 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
However, Williams fails to disclose a first radiopaque marker on the articulating segment.
Nonetheless, Bonnette teaches that it would be obvious to position one or more radiopaque markers at any point along the length of a catheter shaft (See [0058]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams by the teaching of Bonnette to include a first radiopaque marker on the articulating segment. One of ordinary skill in the art would have been motivated to make this modification, to yield the predictable result of visualizing the location of the catheter parts within the body via the locations of the radiopaque markers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. (US 2007/0112405; Williams herein) discloses a catheter (300) with an elongate body (20 & 30) that defines a lumen ([0016]) which is configured to receive ([0016]) a medical electrical lead (29) comprising at least one electrode ([0015]), wherein the elongate body comprises:
a proximal portion (30) and a distal portion (20);
a distal portion comprising:
	an articulating segment (length of distal portion that comprises reference numeral 32);
at least one radiopaque marker ([0030]);
first curve (31) in a first geometric plane ([0016]) and a second curve (32) in a second geometric plan ([0016]) different from the first geometric plane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783